HAWTHORNE, Justice. .
Defendant, Joe Ebarb, charged in a bill of information with the nonsupport of his three minor children born of his marriage with Mrs. Angeline Ebarb, was tried in the Eleventh Judicial District Court for the Parish of Sabine, adjudged guilty, and sentenced. From this conviction and sentence he has appealed.
We are without appellate jurisdiction, since the appeal is not from the juvenile court, but from the district court, and no> sentence was imposed within the contemplation of Article 7, Section 10, of the Constitution, which provides that “The appellate jurisdiction of the Supreme Court shall also extend to criminal cases on questions of law alone, whenever the penalty of death, or imprisonment at hard labor may be imposed; or where a fine exceeding three hundred dollars or imprisonment exceeding six months has been actually imposed”.
The appeal is dismissed.